In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                   Filed: November 22, 20171
                          Refiled in Redacted Form: December 6, 2017

* * * * * * * * * * * * * *                 *      UNPUBLISHED
J.C.R.,                                     *
                                            *      No. 05-626V
               Petitioner,                  *
v.                                          *      Chief Special Master Dorsey
                                            *
SECRETARY OF HEALTH                         *      Decision Based on Stipulation;
AND HUMAN SERVICES,                         *      Tetanus; Hepatitis B (“Hep B”);
                                            *      Transverse Myelitis (“TM”); Guillan
               Respondent.                  *      Barre Syndrome (“GBS”).
                                            *
* * * * * * * * * * * * * * *
Jeffrey Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Linda Renzi, U.S. Department of Justice, Washington, D.C., for respondent.

                           DECISION BASED ON STIPULATION

       On June 15, 2005, J.C. filed a petition in the National Vaccine Injury Compensation
Program on behalf of his son, J.C.R.2 (“petitioner”). The petition alleged that J.C.R. developed
transverse myelitis (“TM”) and/or Guillain-Barre syndrome (“GBS”) as a result of receiving the
Hepatitis B (“Hep. B”) and Tetanus vaccines on June 16, 2003.

       On November 21, 2017, the parties filed a stipulation3 in which they stated that a decision
should be entered awarding compensation. Respondent denies that the Tetanus and/or Hep. B

1
  When this decision was originally filed, the undersigned advised the parties of her intent to post
it on the United States Court of Federal Claims’ website, in accordance with the E-Government
Act of 2002. 44 U.S.C. §3501 note (2012) (Federal management and Promotion of Electronic
Government Services). In accordance with Vaccine Rule 18(b), petitioner filed a motion to
redact certain information. This decision is being reissued with minimal changes, including
redaction of the petitioner and his father’s names in the case caption to initials. Except for those
changes and this footnote, no other substantive changes have been made.
2
  During the course of the proceedings, the case caption was amended to reflect that J.C.R.
reached the age of majority. Additionally, on November 20, 2017, petitioner filed an unopposed
motion to amend the case caption to reflect that petitioner’s given name is J.C.R. The
undersigned granted petitioner’s motion and the case caption was amended on November 21,
2017.
3
 On November 15, 2017, the parties filed a stipulation in which they stated that a decision
should be entered awarding compensation, and the undersigned issued a Decision based on the
                                                 1
vaccinations caused or significantly aggravated petitioner’s condition, or caused him any other
injury.

       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

   a. A lump sum of $1,248,834.30, in the form of a check payable to petitioner, Mr.
      J.C.R. This represents compensation for first year expenses in the amount of
      $48,328.00; past and future lost wages in the amount of $960,377.30 (future wages
      have been reduced to net present value); and actual and projected pain and
      suffering in the amount of $240,129.00 (projected pain and suffering has been
      reduced to net present value); and

   b. A lump sum in the amount of $261,189.23, representing compensation for
      satisfaction of the State of California Medicaid Lien in the form of a check payable
      to petitioner and:

                            Department of Health Care Services
                          DHCS Account NO: C95483627A-VAC03
                                DCHS case name: J.C.R.
                               Recovery Branch – MS 4720
                                    P.O. Box 997421
                               Sacramento, CA 95899-7421

Petitioner agrees to endorse this payment to the Department of Health Care Services; and

   c. An amount sufficient to purchase the annuity contract described in paragraph 10 of
      the Stipulation.

       These amounts represent compensation for all damages that would be available under 42
U.S.C. §300aa-15(a). Stipulation at ¶8.

      The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.




parties’ stipulation the same day. On November 20, 2017, respondent contacted the Court to
report an error in the November 15, 2017 stipulation. On the same day, respondent filed a joint
motion to strike the November 15, 2017 Decision and the underlying stipulation upon which it
was based. On November 21, 2017, the undersigned issued an Order striking the original
decision and stipulation.

                                                2
       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.4

       IT IS SO ORDERED

                                             s/Nora Beth Dorsey
                                               Nora Beth Dorsey
                                               Chief Special Master




4
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                3
Case 1:05-vv-00626-RHH Document 277 Filed 11/21/17 Page 1 of 8
Case 1:05-vv-00626-RHH Document 277 Filed 11/21/17 Page 2 of 8
Case 1:05-vv-00626-RHH Document 277 Filed 11/21/17 Page 3 of 8
Case 1:05-vv-00626-RHH Document 277 Filed 11/21/17 Page 4 of 8
Case 1:05-vv-00626-RHH Document 277 Filed 11/21/17 Page 5 of 8
Case 1:05-vv-00626-RHH Document 277 Filed 11/21/17 Page 6 of 8
Case 1:05-vv-00626-RHH Document 277 Filed 11/21/17 Page 7 of 8
Case 1:05-vv-00626-RHH Document 277 Filed 11/21/17 Page 8 of 8